As filed with the Securities and Exchange Commission on March 31, 2010 1933 Act File No. 02-90946 1940 Act File No. 811-4015 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT of 1933 ¨ POST-EFFECTIVE AMENDMENT NO. 156x REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 ¨ AMENDMENT NO. 159x EATON VANCE MUTUAL FUNDS TRUST (Exact Name of Registrant as Specified in Charter) Two International Place, Boston, Massachusetts 02110 (Address of Principal Executive Offices) (617) 482-8260 (Registrants Telephone Number) MAUREEN A. GEMMA Two International Place, Boston, Massachusetts 02110 (Name and Address of Agent for Service) It is proposed that this filing will become effective pursuant to Rule 485 (check appropriate box): ¨ immediately upon filing pursuant to paragraph (b) ¨ on (date) pursuant to paragraph (a)(1) x on April 7, 2010 pursuant to paragraph (b) ¨ 75 days after filing pursuant to paragraph (a)(2) ¨ 60 days after filing pursuant to paragraph (a)(1) ¨ on (date) pursuant to paragraph (a)(2) If appropriate, check the following box: ¨ This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Global Macro Portfolio has also executed this Registration Statement. Explanatory Note Parts A and B of this Post-Effective Amendment No. 156 to the Registration Statement of Eaton Vance Mutual Funds Trust (the Amendment) are incorporated by reference to the Prospectus (Part A) and Statement of Additional Information (Part B) for Eaton Vance Global Macro Absolute Return Fund dated March 1, 2010, as previously filed electronically with the Securities and Exchange Commission on February 26, 2010 (Accession No. 0000940394-10-000156), and Parts A and B are hereby supplemented as indicated in the Amendment. This Amendment is being filed to supplement the Prospectus and Statement of Additional Information to add Class R shares of the Fund, a series of the Registrant. EATON VANCE GLOBAL MACRO ABSOLUTE RETURN FUND Supplement to Prospectus dated March 1, 2010 1. As of the date of this Supplement the Fund now offers Class R shares. 2. The following is added to the first paragraph in "Performance" under "Fund Summaries - Global Macro Absolute Return Fund": No performance is shown for Class R shares because the Class had not commenced operations as of December 31, 2009. 3. The following is added to theShareholder Fees, Annual Fund Operating Expenses and Example tables that appear in "Fees and Expenses of the Fund" under "Fund Summaries - Global Macro Absolute Return Fund": Shareholder Fees (fees paid directly from your investment) Class R Maximum Sales Charge (Load) (as a percentage of offering price) None Maximum Deferred Sales Charge (Load) (as a percentage of the lower of net asset value at time of purchase or redemption) None Annual Fund Operating Expenses (expenses you pay each year as a percentage of the value of your investment) Class R Management Fees 0.60% Distribution and Service (12b-1) Fees 0.50% Other Expenses (including interest expense) % Total Annual Fund Operating Expenses 1.56% Expense Reimbursement )% Total Annual Fund Operating Expenses (after expense reimbursement) 1.46% (1) Expenses in the table above and the Example below reflect the expenses of the Fund and the Portfolio. (2) The investment adviser and administrator have agreed toreimburse Total Annual Fund Operating Expenses of Class R shares to 1.40%. This expensereimbursement will continue through April 7, 2011. The expensereimbursement relates to ordinary operating expenses only and amounts reimbursed may be subject to recoupment during the current fiscal year. Interest expense incurred by the Fund is not subject to reimbursement. Example. This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: Expenses with Redemption Expenses without Redemption 1 Year 3 Years 5 Years 10 Years 1 Year 3 Years 5 Years 10 Years Class R shares $149 $483 $840 $1,848 $149 $483 $840 $1,848 4. The following replaces the paragraph under "Purchase and Sale of Fund Shares" under "Important Information Regarding Fund Shares" under "Fund Summaries - Global Macro Absolute Return Fund": You may purchase, redeem or exchange Fund shares on any business day, which is any day the New York Stock Exchange is open for business. You may purchase, redeem or exchange Fund shares either through your financial intermediary or directly from the Fund either by writing to Eaton Vance Funds, P.O. Box 9653, Providence, RI 02940-9653, or by calling 1-800-262-1122. The minimum initial purchase or exchange into the Fund is $1,000 for Class A, Class C and Class R and $250,000 for Class I (waived in certain circumstances). There is no minimum for subsequent investments. 5. The following is added under "Choosing a Share Class." under "Purchasing Shares": Class R shares are offered at net asset value with no front-end sales charge to retirement plan clients of financial intermediaries who charge such clients an ongoing fee for advisory, investment, consulting or similar services. Retirement plan clients include pension plans (including tax-deferred retirement plans and profit-sharing plans), Individual Retirement Account rollovers and non-qualified deferred compensation programs. Class R shares pay distribution and service fees equal to 0.50% annually of average daily net assets. 6. The following is added to "Distribution and Service Fees." under "Sales Charges": Class R Shares have in effect a plan under Rule 12b-1 that allows the Fund to pay distribution fees for the sale and distribution of shares (so-called "12b-1 fees") and service fees for personal and/or shareholder account services. Class R shares pay distribution fees of 0.25% annually of average daily net assets. Although there is no present intention to do so, Class R shares could pay distribution fees of up to 0.50% annually upon Trustee approval. Because these fees are paid from Fund assets on an ongoing basis, they will increase your cost over time and may cost you more than paying other types of sales charges. Class R shares also pay service fees to the principal underwriter equal to 0.25% of average daily net assets annually. After the sale of Class R shares, the principal underwriter generally pays service fees to investment dealers based on the value of shares sold by such dealers. Distribution and service fees are subject to the limitations contained in the sales charge rule of the Financial Industry Regulatory Authority. 7. The following is added as the last sentence of the paragraph under "Financial Highlights": Financial Highlights information is not provided for Class R shares of Global Macro Absolute Return Fund because the Class had not commenced operations as of October 31, 2009. April 7, 2010 4482-03/10 GMIIFPS EATON VANCE GLOBAL MACRO ABSOLUTE RETURN FUND Supplement to Statement of Additional Information dated March 1, 2010 1. As of the date of this Supplement the Fund now offers Class R shares. 2. The following is added as the third paragraph under "Purchasing and Redeeming Shares": Class R Share Purchases . Class R shares are available for purchase by clients of financial intermediaries who charge an advisory, management or consulting or similar fee for their services; accounts affiliated with those financial intermediaries; and in connection with certain tax-deferred retirement plans and Individual Retirement Account rollover accounts. Detailed information concerning tax-deferred plans eligible to purchase Class R shares, including certain exceptions to minimum investment requirements, and copies of the plans are available from the principal underwriter. This information should be read carefully and consulting with an attorney or tax adviser may be advisable. The information sets forth the service fee charged for retirement plans and describes the federal income tax consequences of establishing a plan. Participant accounting services (including trust fund reconciliation services) will be offered only through third party recordkeepers and not by the principal underwriter. Under all plans, dividends and distributions will be automatically reinvested in additional shares. 3. The following replaces "Suspension of Sales" under "Purchasing and Redeeming Shares": Suspension of Sales . The Trust may, in its absolute discretion, suspend, discontinue or limit the offering of one or more of its classes of shares at any time. In determining whether any such action should be taken, the Trusts management intends to consider all relevant factors, including (without limitation) the size of the Fund or class, the investment climate and market conditions, the volume of sales and redemptions of shares, and (if applicable) the amount of uncovered distribution charges of the principal underwriter. The Class A, Class C and Class R Distribution Plans may continue in effect and payments may be made under the Plans following any such suspension, discontinuance or limitation of the offering of shares; however, there is no contractual obligation to continue any Plan for any particular period of time. Suspension of the offering of shares would not, of course, affect a shareholders ability to redeem shares. 4. The following is added as the third paragraph under "Distribution Plans" under "Sales Charges": The Trust also has in effect a compensation-type Distribution Plan (the "Class R Plan") pursuant to Rule 12b-1 under the 1940 Act for the Global Macro Absolute Return Funds Class R shares. The Class R Plan provides for the payment of a monthly distribution fee to the principal underwriter of up to an annual rate of 0.50% of average daily net assets attributable to Class R shares. The Trustees of the Trust have currently limited Class R distribution payments to 0.25% of average daily net assets attributable to Class R shares. The Class R Plan also provides that Class R shares will pay a service fee to the principal underwriter in an amount equal on an annual basis of up to 0.25% of that portion of average daily net assets attributable to Class R shares for personal services and/or the maintenance of shareholder accounts. Service fees are paid monthly in arrears. April 7, 2010 PART C - OTHER INFORMATION Item 28. Exhibits (with inapplicable items omitted) (a) (1) Amended and Restated Declaration of Trust of Eaton Vance Mutual Funds Trust dated August 17, 1993, filed as Exhibit (1)(a) to Post-Effective Amendment No. 23 filed July 14, 1995 and incorporated herein by reference. (2) Amendment dated July 10, 1995 to the Declaration of Trust filed as Exhibit (1)(b) to Post-Effective Amendment No. 23 filed July 14, 1995 and incorporated herein by reference. (3) Amendment dated June 23, 1997 to the Declaration of Trust filed as Exhibit (1)(c) to Post-Effective Amendment No. 38 filed October 30, 1997 and incorporated herein by reference. (4) Amendment dated August 11, 2008 to the Declaration of Trust filed as Exhibit (a)(4) to Post- Effective Amendment No. 136 filed August 28, 2008 (Accession No. 0000940394-08-001205 ) and incorporated herein by reference. (5) Amended and Restated Establishment and Designation of Series of Shares of Beneficial Interest without Par Value as amended and restated effective March 15, 2010 filed herewith. (b) (1) By-Laws as amended November 3, 1986 filed as Exhibit (2)(a) to Post-Effective Amendment No. 23 filed July 14, 1995 and incorporated herein by reference. (2) Amendment to By-Laws of Eaton Vance Mutual Funds Trust dated December 13, 1993 filed as Exhibit (2)(b) to Post-Effective Amendment No. 23 filed July 14, 1995 and incorporated herein by reference. (3) Amendment to By-Laws of Eaton Vance Mutual Funds Trust dated June 18, 2002 filed as Exhibit (b)(3) to Post-Effective Amendment No. 87 filed September 13, 2002 and incorporated herein by reference. (4) Amendment to By-Laws of Eaton Vance Mutual Funds Trust dated February 7, 2005 filed as Exhibit (b)(4) to Post-Effective Amendment No. 103 filed March 1, 2005 and incorporated herein by reference. (5) Amendment to By-Laws of Eaton Vance Mutual Funds Trust dated December 11, 2006 filed as Exhibit (b)(5) to Post-Effective Amendment No. 120 filed February 7, 2007 and incorporated herein by reference. (6) Amendment to By-Laws of Eaton Vance Mutual Funds Trust dated August 11, 2008 filed as Exhibit (b)(6) to Post-Effective Amendment No. 136 filed August 28, 2008 (Accession No. No. 0000940394-08-001205) and incorporated herein by reference. (c) Reference is made to Item 28(a) and 28(b) above. (d) (1) Investment Advisory Agreement with Eaton Vance Management for Eaton Vance Tax Free Reserves dated August 15, 1995 filed as Exhibit (5)(b) to Post-Effective Amendment No. 25 filed August 17, 1995 and incorporated herein by reference. (2) Investment Advisory Agreement with Eaton Vance Management for Eaton Vance Tax-Managed Emerging Growth Fund dated September 16, 1997 filed as Exhibit (5)(c) to Post-Effective Amendment No. 37 filed October 17, 1997 and incorporated herein by reference. (3) Investment Advisory Agreement with Eaton Vance Management for Eaton Vance Municipal Bond Fund dated October 17, 1997 filed as Exhibit (5)(d) to Post-Effective Amendment No. 37 filed October 17, 1997 and incorporated herein by reference. (4) Investment Advisory Agreement with Eaton Vance Management for Eaton Vance International Growth Fund dated June 18, 2001 filed as Exhibit (d)(6) to Post-Effective Amendment No. 76 filed June 21, 2001 and incorporated herein by reference. C-1 (5) Investment Advisory Agreement with Eaton Vance Management for Eaton Vance Equity Research Fund dated August 13, 2001 filed as Exhibit (d)(7) to Post-Effective Amendment No. 78 filed August 17, 2001 and incorporated herein by reference. (6) Investment Advisory Agreement with Eaton Vance Management for Eaton Vance Tax-Managed Equity Asset Allocation Fund dated December 10, 2001 filed as Exhibit (d)(6) to Post-Effective Amendment No. 80 filed December 14, 2001 and incorporated herein by reference. (7) (a) Investment Advisory and Administrative Agreement with Eaton Vance Management for Eaton Vance Low Duration Fund dated June 18, 2002 filed as Exhibit (d)(7) to Post-Effective Amendment No. 83 filed June 26, 2002 and incorporated herein by reference. (b) Fee Waiver Agreement between Eaton Vance Mutual Funds Trust on behalf of Eaton Vance Low Duration Fund and Eaton Vance Management filed as Exhibit (d)(7)(b) to Post-Effective Amendment No. 95 filed April 28, 2004 and incorporated herein by reference. (c) Amendment to Fee Waiver Agreement on behalf of Eaton Vance Low Duration Fund dated June 14, 2004 filed as Exhibit (7)(c) to Post-Effective Amendment No. 103 filed March 1, 2005 and incorporated herein by reference. (8) Investment Advisory Agreement with Eaton Vance Management for Eaton Vance Tax-Managed Dividend Income Fund dated February 10, 2003 filed as Exhibit (d)(8) to Post-Effective Amendment No. 85 filed February 26, 2003 and incorporated herein by reference. (9) Investment Advisory Agreement with Eaton Vance Management for Eaton Vance Tax-Managed Emerging Markets Fund dated August 11, 2003 filed as Exhibit (d)(9) to Post-Effective Amendment No. 91 filed August 11, 2003 and incorporated herein by reference. (10) Investment Advisory Agreement with Eaton Vance Management for Eaton Vance Diversified Income Fund dated November 15, 2004 filed as Exhibit (d)(10) to Post-Effective Amendment No. 98 filed December 6, 2004 and incorporated herein by reference. (11) Investment Advisory Agreement with Eaton Vance Management for Eaton Vance Dividend Income Fund dated August 8, 2005 filed as Exhibit (d)(11) to Post-Effective Amendment No. 108 filed August 17, 2005 and incorporated herein by reference. (12) Investment Advisory Agreement with Eaton Vance Management for Eaton Vance Structured Emerging Markets Fund dated March 27, 2006 filed as Exhibit (d)(12) to Post-Effective Amendment No. 115 filed April 13, 2006 (Accession No. 0000940394-06-000369) and incorporated herein by reference. (13) Investment Sub-Advisory Agreement between Eaton Vance Management and Parametric Portfolio Associates for Eaton Vance Structured Emerging Markets Fund dated March 27, 2006 filed as Exhibit (d)(13) to Post-Effective Amendment No. 122 filed February 27, 2007 (Accession No. 0000940394-07-000176) and incorporated herein by reference. (14) Investment Advisory Agreement with Eaton Vance Management for Eaton Vance Emerging Markets Income Fund dated March 12, 2007 filed as Exhibit (d)(14) to Post-Effective Amendment No. 134 filed March 13, 2008 (Accession No. 0000940394-08-000450) and incorporated herein by reference. (15) Investment Advisory Agreement with Eaton Vance Management for Eaton Vance International Income Fund dated March 12, 2007 filed as Exhibit (d)(15) to Post-Effective Amendment No. 134 filed March 13, 2008 (Accession No. 0000940394-08-000450) and incorporated herein by reference. (16) Investment Advisory Agreement with Eaton Vance Management for Eaton Vance Global Macro Fund dated March 12, 2007 filed as Exhibit (d)(16) to Post-Effective Amendment No. 134 filed March 13, 2008 (Accession No. 0000940394-08-000450) and incorporated herein by reference. C-2 (17) Investment Advisory Agreement with Eaton Vance Management for Eaton Vance Strategic Income Fund dated June 22, 2007 filed as Exhibit (d)(17) to Post-Effective Amendment No. 132 filed December 28, 2007 (Accession No. 0000940394-07-002172) and incorporated herein by reference. (18) Investment Advisory and Administrative Services Agreement dated October 19, 2009 with Eaton Vance Management for Eaton Vance Build America Bond Fund filed as Exhibit (d)(18) to Post- Effective Amendment No. 148 filed November 17, 2009 (Accession No. 0000940394-09- 000877) and incorporated herein by reference. (19) Investment Advisory and Administrative Services Agreement dated March 30, 2010 with Eaton Vance Management for Eaton Vance Structured International Equity Fund filed as Exhibit (d)(19) to Post-Effective Amendment No. 155 filed March 31, 2010 (Accession No. 0000940394-10- 000341) and incorporated herein by reference. (20) Investment Sub-Advisory Agreement dated March 30, 2010 between Eaton Vance Management and Parametric Portfolio Associates for Eaton Vance Structured International Equity Fund filed as Exhibit (d)(20) to Post-Effective Amendment No. 155 filed March 31, 2010 (Accession No. 0000940394-10-000341) and incorporated herein by reference. (e) (1) Distribution Agreement between Eaton Vance Mutual Funds Trust, on behalf of Eaton Vance Cash Management Fund, and Eaton Vance Distributors, Inc. effective November 1, 1996 filed as Exhibit (6)(a)(4) to Post-Effective Amendment No. 34 filed April 21, 1997 and incorporated herein by reference. (2) Distribution Agreement between Eaton Vance Mutual Funds Trust, on behalf of Eaton Vance Money Market Fund, and Eaton Vance Distributors, Inc. effective November 1, 1996 filed as Exhibit (6)(a)(6) to Post-Effective Amendment No. 34 filed April 21, 1997 and incorporated herein by reference. (3) Distribution Agreement between Eaton Vance Mutual Funds Trust, on behalf of Eaton Vance Tax Free Reserves, and Eaton Vance Distributors, Inc. effective November 1, 1996 filed as Exhibit (6)(a)(7) to Post-Effective Amendment No. 34 filed April 21, 1997 and incorporated herein by reference. (4) (a) Amended and Restated Distribution Agreement between Eaton Vance Mutual Funds Trust and Eaton Vance Distributors, Inc. effective as of August 6, 2007 with attached Schedule A and Schedule B filed as Exhibit (e)(4) to Post-Effective Amendment No. 128 filed August 10, 2007 (Accession No. 0000940394-07-000956) and incorporated herein by reference. (b) Amended Schedule A dated October 19, 2009 to the Amended and Restated Distribution Agreement between Eaton Vance Mutual Funds Trust and Eaton Vance Distributors, Inc. filed as Exhibit (e)(4)(b) to Post-Effective Amendment No. 150 filed December 4, 2009 (Accession No. 0000940394-09-000964) and incorporated herein by reference. (5) Selling Group Agreement between Eaton Vance Distributors, Inc. and Authorized Dealers filed as Exhibit (e)(2) to Post-Effective Amendment No. 85 filed April 26, 2007 (Accession No. 0000940394-07-000430) to the Registration Statement of Eaton Vance Special Investment Trust (File Nos. 2-27962, 811-1545) and incorporated herein by reference. (f) The Securities and Exchange Commission has granted the Registrant an exemptive order that permits the Registrant to enter into deferred compensation arrangements with its independent Trustees. See in the Matter of Capital Exchange Fund, Inc., Release No. IC-20671 (November 1, 1994). (g) (1) Custodian Agreement with Investors Bank & Trust Company dated October 15, 1992 filed as Exhibit (8) to Post-Effective Amendment No. 23 filed July 14, 1995 and incorporated herein by reference. (2) Amendment to Custodian Agreement with Investors Bank & Trust Company dated October 23, 1995 filed as Exhibit (8)(b) to Post-Effective Amendment No. 27 filed February 27, 1996 and incorporated herein by reference. C-3 (3) Amendment to Master Custodian Agreement with Investors Bank & Trust Company dated December 21, 1998 filed as Exhibit (g)(3) to the Registration Statement of Eaton Vance Municipals Trust (File Nos. 33-572, 811-4409) (Accession No. 0000950156-99-000050) filed January 25, 1999 and incorporated herein by reference. (4) Extension Agreement dated August 31, 2005 to Master Custodian Agreement with Investors Bank & Trust Company filed as Exhibit (j)(2) to the Eaton Vance Tax-Managed Global Buy-Write Opportunities Fund N-2 Pre-Effective Amendment No. 2 (File Nos. 333-123961, 811-21745) filed September 26, 2005 (Accession No. 0000950135-05-005528) and incorporated herein by reference. (5) Delegation Agreement dated December 11, 2000 with Investors Bank & Trust Company filed as Exhibit (j)(e) to the Eaton Vance Prime Rate Reserves N-2, File No. 333-32276, 811-05808, Amendment No. 5, filed April 3, 2001 (Accession No. 0000940394-01-500125) and incorporated herein by reference. (6) Custodian Agreement with State Street Bank and Trust Company dated as of February 9, 2004 filed as Exhibit (g)(6) of Post-Effective Amendment No. 59 to the Registration Statement of Eaton Vance Series Trust II (File Nos. 02-42722 and 811-02258) filed January 27, 2004 (Accession No. 0000940394-04-000079) and incorporated herein by reference. (h) (1) (a) Amended Administrative Services Agreement between Eaton Vance Mutual Funds Trust (on behalf of certain of its series) and Eaton Vance Management dated July 31, 1995 with attached schedules (including Amended Schedule A dated May 7, 1996) filed as Exhibit (9)(a) to Post-Effective Amendment No. 24 filed August 16, 1995 and incorporated herein by reference. (b) Amended Schedule A dated March 1, 2008 to the Amended Administrative Services Agreement dated July 31, 1995 filed as Exhibit (h)(1)(b) to Post-Effective Amendment No. 134 filed March 13, 2008 (Accession No. 0000940394-08-000450) and incorporated herein by reference. (2) (a) Administrative Services Agreement between Eaton Vance Mutual Funds Trust (on behalf of certain of its series) and Eaton Vance Management dated August 16, 1999 filed as Exhibit (h)(2) to Post- Effective Amendment No. 54 filed August 26, 1999 and incorporated herein by reference. (b) Schedule A dated August 10, 2007 to the Administrative Services Agreement dated August 16, 1999 filed as Exhibit (h)(2)(b) to Post-Effective Amendment No. 134 filed March 13, 2008 (Accession No. 0000940394-08-000450) and incorporated herein by reference. (3) (a) Transfer Agency Agreement dated as of August 1, 2008 filed as Exhibit (h)(1) to Post-Effective Amendment No. 70 of Eaton Vance Series Trust II (File Nos. 02-42722, 811-02258) filed October 27, 2008 (Accession No. 0000940394-08-001324) and incorporated herein by reference. (b) Red Flag Services Amendment effective May 1, 2009 to the Transfer Agency Agreement filed as Exhibit (h)(2)(b) to Post-Effective Amendment No. 31 of Eaton Vance Municipals Trust II (File Nos. 33-71320, 811-8134) filed May 28, 2009 (Accession No. 0000940394-09-000411) and incorporated herein by reference. (4) Sub-Transfer Agency Services Agreement effective August 1, 2005 between PFPC Inc. and Eaton Vance Management filed as Exhibit (h)(4) to Post-Effective Amendment No. 109 filed August 25, 2005 (Accession No. 0000940394-05-000983) and incorporated herein by reference. (5) (a) Expense Waivers/Reimbursements Agreement between Eaton Vance Management and each of the Trusts (on behalf of certain of their series) listed on Schedule A dated October 16, 2007 filed as Exhibit (h)(5) to Post-Effective Amendment No. 131 filed November 26, 2007 (Accession No. 0000940394-07-002010) and incorporated herein by reference. (b) Amended Schedule A effective April 7, 2010 to the Expense Waivers/Reimbursements Agreement dated October 16, 2007 filed as Exhibit (h)(5)(b) to Post-Effective Amendment No. 102 to the Registration Statement of Eaton Vance Special Investment Trust (File Nos. 02-27962, 811-1545) filed March 29, 2010 (Accession No. 0000940394-10-000325) and incorporated herein by reference. (i) Opinion of Internal Counsel dated March 31, 2010 filed herewith. C-4 (j) Consent of Independent Registered Public Accounting Firm for Eaton Vance Global Macro Absolute Return Fund dated March 31, 2010 filed herewith. (m) (1) (a) Distribution Plan for Eaton Vance Money Market Fund pursuant to Rule 12b-1 under the Investment Company Act of 1940 dated June 19, 1995 filed as Exhibit (15)(h) to Post-Effective Amendment No. 25 filed August 17, 1995 and incorporated herein by reference. (b) Amendment to Distribution Plan for Eaton Vance Mutual Funds Trust on behalf of Eaton Vance Money Market Fund adopted June 24, 1996 filed as Exhibit (15)(h)(1) to Post-Effective Amendment No. 34 filed April 21, 1997 and incorporated herein by reference. (2) (a) Eaton Vance Mutual Funds Trust Class A Distribution Plan adopted June 23, 1997 and amended April 24, 2006 filed as Exhibit (m)(2) to Post-Effective Amendment No. 117 filed June 28, 2006 and incorporated herein by reference. (b) Amendment to Schedule A effective February 8, 2010 of Eaton Vance Mutual Funds Trust Class A Distribution Plan filed as Exhibit (m)(2)(b) to Post-Effective Amendment No. 153 filed February 25, 2010 (Accession No. 0000940394-10-000156) and incorporated herein by reference. (3) Eaton Vance Mutual Funds Trust Class A Distribution Plan adopted April 23, 2007 filed as Exhibit (m)(3) to Post-Effective Amendment No. 125 filed April 30, 2007 (Accession No. 0000940394- 07-000470) and incorporated herein by reference. (4) (a) Eaton Vance Mutual Funds Trust Class B Distribution Plan adopted June 23, 1997 filed as Exhibit (15)(j) to Post-Effective Amendment No. 38 filed October 30, 1997 and incorporated herein by reference. (b) Amendment to Schedule A effective October 19, 2009 of Eaton Vance Mutual Funds Trust Class B Distribution Plan filed as Exhibit (m)(4)(b) to Post-Effective Amendment No. 150 filed December 4, 2009 (Accession No. 0000940394-09-000964) and incorporated herein by reference. (5) Eaton Vance Mutual Funds Trust Class B Distribution Plan for Eaton Vance Floating-Rate Advantage Fund adopted August 6, 2007 filed as Exhibit (m)(5) to Post-Effective Amendment No. 128 filed August 10, 2007 (Accession No. 0000940394-07-000956) and incorporated herein by reference. (6) (a) Eaton Vance Mutual Funds Trust Class C Distribution Plan adopted June 23, 1997 filed as Exhibit (15)(k) to Post-Effective Amendment No. 38 filed October 30, 1997 and incorporated herein by reference. (b) Amendment to Schedule A effective October 19, 2009 of Eaton Vance Mutual Funds Trust Class C Distribution Plan filed as Exhibit (m)(6)(b) to Post-Effective Amendment No. 150 filed December 4, 2009 (Accession No. 0000940394-09-000964) and incorporated herein by reference. (7) Eaton Vance Mutual Funds Trust Class C Distribution Plan for Eaton Vance Low Duration Fund adopted June 18, 2002 filed as Exhibit (m)(5)(a) to Post-Effective Amendment No. 83 filed June 26, 2002 and incorporated herein by reference. (8) Eaton Vance Mutual Funds Trust Class C Distribution Plan for Eaton Vance Floating-Rate Advantage Fund adopted August 6, 2007 filed as Exhibit (m)(8) to Post-Effective Amendment No. 128 filed August 10, 2007 (Accession No. 0000940394-07-000956) and incorporated herein by reference. (9) (a) Eaton Vance Mutual Funds Trust Class R Distribution Plan adopted June 16, 2003 with attached Schedule A filed as Exhibit (m)(7) to Post-Effective Amendment No. 89 filed July 9, 2003 and incorporated herein by reference. (b) Schedule A to Class R Distribution Plan filed herewith. (10) Eaton Vance Mutual Funds Trust Amended and Restated Class C Distribution Plan adopted February 8, 2010 filed as Exhibit (m)(10) to Post-Effective Amendment No. 153 filed February 25, 2010 (Accession No. 0000940394-10-000156) and incorporated herein by reference. C-5 (n) (1) Amended and Restated Multiple Class Plan for Eaton Vance Funds dated August 6, 2007 filed as Exhibit (n) to Post-Effective Amendment No. 128 filed August 10, 2007 (Accession No. 0000940394-07-000956) and incorporated herein by reference. (2) Schedule A effective April 1, 2010 to Amended and Restated Multiple Class Plan filed as Exhibit (n)(2) to Post-Effective Amendment No. 102 to the Registration Statement of Eaton Vance Special Investment Trust (File Nos. 02-27962, 811-1545) filed March 29, 2010 (Accession No. 0000940394-10-000325) and incorporated herein by reference. (3) Schedule B effective April 1, 2010 to Amended and Restated Multiple Class Plan filed as Exhibit (n)(3) to Post-Effective Amendment No. 102 to the Registration Statement of Eaton Vance Special Investment Trust (File Nos. 02-27962, 811-1545) filed March 29, 2010 (Accession No. 0000940394-10-000325) and incorporated herein by reference. (4) Schedule C effective April 1, 2010 to Amended and Restated Multiple Class Plan filed as Exhibit (n)(4) to Post-Effective Amendment No. 102 to the Registration Statement of Eaton Vance Special Investment Trust (File Nos. 02-27962, 811-1545) filed March 29, 2010 (Accession No. 0000940394-10-000325) and incorporated herein by reference. (p) (1) Code of Ethics adopted by Eaton Vance Corp., Eaton Vance Management, Boston Management and Research, Eaton Vance Distributors, Inc. and the Eaton Vance Funds effective September 1, 2000, as revised October 19, 2009 filed as Exhibit (p) to Post-Effective Amendment No. 119 of Eaton Vance Municipals Trust (File Nos. 33-572, 811-4409) filed October 26, 2009 (Accession No. 0000940394-09-000803) and incorporated herein by reference. (2) Code of Business Conduct and Ethics adopted by Atlanta Capital Management Company LLC effective January 1, 2006 as revised August 10, 2009 filed as Exhibit (p)(2) to Post-Effective Amendment No. 147 filed September 29, 2009 (Accession No. 0000940394-09-000753) and incorporated herein by reference. (3) Code of Ethics adopted by Fox Asset Management, LLC effective January 31, 2006, as revised December 2, 2009 filed as Exhibit (p)(3) to Post-Effective Amendment No. 100 to Eaton Vance Special Investment Trust (File Nos. 02-27962, 811-1545) filed January 29, 2010 (Accession No. 0000940394-10-000104) and incorporated herein by reference. (4) Code of Ethics adopted by Parametric Portfolio Associates effective January 2, 2006 as revised February 4, 2010 filed as Exhibit (p)(4) to Post-Effective Amendment No. 155 filed March 31, 2010 (Accession No. 0000940394-10-000341) and incorporated herein by reference. (5) Code of Ethics adopted by Eagle Global Advisors, LLC effective May 14, 2004 (as revised October 19, 2009) filed as Exhibit (p)(5) to Post-Effective Amendment No. 106 of Eaton Vance Growth Trust (File Nos. 2-22019, 811-1241) filed October 28, 2009 (Accession No. 0000940394-09- 000808) and incorporated herein by reference. (q) (1) (a) Powers of Attorney for Eaton Vance Mutual Funds Trust dated November 1, 2005 filed as Exhibit (q) to Post-Effective Amendment No. 102 of Eaton Vance Municipals Trust (File Nos. 33-572, 811- 4409) (Accession No. 0000940394-05-0091357) filed November 29, 2005 and incorporated herein by reference. (b) Power of Attorney for Eaton Vance Mutual Funds Trust dated January 25, 2006 filed as Exhibit (q) to Post-Effective Amendment No. 104 of Eaton Vance Municipals Trust (File Nos. 33-572, 811- 4409) (Accession No. 0000940394-06-000148) filed January 30, 2006 and incorporated herein by reference. (c) Powers of Attorney for Eaton Vance Mutual Funds Trust dated April 23, 2007 filed as Exhibit (q)(1)(c) to Post-Effective Amendment No. 125 filed April 30, 2007 (Accession No. 0000940394- 07-000470) and incorporated herein by reference. (2) Power of Attorney for Government Obligations Portfolio and Strategic Income Portfolio dated July 1, 2003 filed as Exhibit (q)(18) to Post-Effective Amendment No. 89 filed July 1, 2003 and incorporated herein by reference. C-6 (3) Power of Attorney for Tax-Managed Growth Portfolio dated July 1, 2003 filed as Exhibit (q)(3) to Post-Effective Amendment No. 90 filed July 16, 2003 and incorporated herein by reference. (4) Power of Attorney for Tax-Managed Small-Cap Value Portfolio dated July 1, 2003 filed as Exhibit (q)(4) to Post-Effective Amendment No. 90 filed July 16, 2003 and incorporated herein by reference. (5) Power of Attorney for Investment Portfolio dated July 1, 2003 filed as Exhibit (q)(5) to Post-Effective Amendment No. 90 filed July 16, 2003 and incorporated herein by reference. (6) Power of Attorney for Floating Rate Portfolio dated July 1, 2003 filed as Exhibit (q)(6) to Post- Effective Amendment No. 90 filed July 16, 2003 and incorporated herein by reference. (7) Power of Attorney for High Income Portfolio dated July 1, 2003 filed as Exhibit (q)(7) to Post- Effective Amendment No. 90 filed July 16, 2003 and incorporated herein by reference. (8) Power of Attorney for Tax-Managed International Growth Portfolio (now Tax-Managed International Equity Portfolio) and Tax-Managed Multi-Cap Opportunity Portfolio dated July 1, 2003 filed as Exhibit (q)(8) to Post-Effective Amendment No. 90 filed July 16, 2003 and incorporated herein by reference. (9) Power of Attorney for Tax-Managed Mid-Cap Core Portfolio dated July 1, 2003 filed as Exhibit (q)(9) to Post-Effective Amendment No. 90 filed July 16, 2003 and incorporated herein by reference. (10) Power of Attorney for Tax-Managed Small-Cap Growth Portfolio dated July 1, 2003 filed as Exhibit (q)(10) to Post-Effective Amendment No. 90 filed July 16, 2003 and incorporated herein by reference. (11) Power of Attorney for Tax-Managed Value Portfolio dated July 1, 2003 filed as Exhibit (q)(11) to Post-Effective Amendment No. 90 filed July 16, 2003 and incorporated herein by reference. (12) Power of Attorney for Cash Management Portfolio dated July 1, 2003 filed as Exhibit (q)(12) to Post-Effective Amendment No. 90 filed July 16, 2003 and incorporated herein by reference. (13) Power of Attorney for Investment Grade Income Portfolio dated August 11, 2003 filed as Exhibit (q)(13) to Post-Effective Amendment No. 95 filed April 28, 2004 and incorporated herein by reference. (14) Power of Attorney for Boston Income Portfolio dated December 29, 2004 filed as Exhibit (q)(14) to Post-Effective Amendment No. 100 filed December 30, 2004 and incorporated herein by reference. (15) Power of Attorney for Eaton Vance Mutual Funds Trust dated April 29, 2005 filed as Exhibit (q)(15) to Post-Effective Amendment No. 106 filed June 27, 2005 and incorporated herein by reference. (16) Power of Attorney for Tax-Managed Growth Portfolio, Tax-Managed International Equity Portfolio, Tax-Managed Mid-Cap Core Portfolio, Tax-Managed Multi-Cap Opportunity Portfolio, Tax-Managed Small-Cap Growth Portfolio, Tax-Managed Small-Cap Value Portfolio, Tax-Managed Value Portfolio and Investment Grade Income Portfolio dated November 1, 2005 filed as Exhibit (q)(2) - (q)(5) to Post-Effective Amendment No. 93 of Eaton Vance Growth Trust (File Nos. 2-22019 and 811-1241) filed December 23, 2005 (Accession No. 0000940394-05-001402) and incorporated herein by reference. (17) Power of Attorney for Boston Income Portfolio, Cash Management Portfolio, Floating Rate Portfolio, Government Obligations Portfolio, High Income Portfolio, Investment Grade Income Portfolio, Investment Portfolio, Strategic Income Portfolio, Tax-Managed Growth Portfolio, Tax-Managed Mid- Cap Core Portfolio, Tax-Managed Small-Cap Growth Portfolio and Tax-Managed Small-Cap Value Portfolio dated November 1, 2005 filed as Exhibit (q)(17) to Post-Effective Amendment No. 112 filed February 28, 2006 (Accession No. 0000940394-06-000201) and incorporated herein by reference. C-7 (18) Power of Attorney for Boston Income Portfolio, Cash Management Portfolio, Floating Rate Portfolio, Government Obligations Portfolio, High Income Portfolio, Investment Grade Income Portfolio, Investment Portfolio, Strategic Income Portfolio and Tax-Managed International Equity Portfolio dated January 25, 2006 filed as Exhibit (q)(18) to Post-Effective Amendment No. 112 filed February 28, 2006 (Accession No. 0000940394-06-000201) and incorporated herein by reference. (19) Power of Attorney for Asian Small Companies Portfolio, Capital Growth Portfolio, Global Growth Portfolio, Greater China Growth Portfolio, Growth Portfolio, Investment Grade Income Portfolio, Large-Cap Value Portfolio, Small-Cap Growth Portfolio, South Asia Portfolio and Utilities Portfolio dated January 25, 2006 filed as Exhibit (q)(8) to Post-Effective Amendment No. 75 of Eaton Vance Special Investment Trust (File Nos. 2-27962, 811-1545) filed February 14, 2006 (Accession No. 0000940394-06-000187) and incorporated herein by reference. (20) Power of Attorney for International Equity Portfolio dated February 13, 2006 filed as Exhibit (q)(20) to Post-Effective Amendment No. 113 filed March 14, 2006 and incorporated herein by reference. (21) Power of Attorney for Emerging Markets Income Portfolio dated March 12, 2007 filed as Exhibit (q)(21) to Post-Effective Amendment No. 124 filed April 13, 2007 (Accession No. 0000940394- 07-000400) and incorporated herein by reference. (22) Power of Attorney for International Income Portfolio dated March 12, 2007 filed as Exhibit (q)(22) to Post-Effective Amendment No. 124 filed April 13, 2007 (Accession No. 0000940394-07- 000400) and incorporated herein by reference. (23) Power of Attorney for Boston Income Portfolio, Cash Management Portfolio, Dividend Income Portfolio, Emerging Markets Income Portfolio, Floating Rate Portfolio, Government Obligations Portfolio, Global Macro Portfolio, High Income Portfolio, Investment Grade Income Portfolio, Investment Portfolio, International Equity Portfolio, International Income Portfolio, Tax-Managed Growth Portfolio, Tax-Managed International Equity Portfolio, Tax-Managed Mid-Cap Core Portfolio, Tax-Managed Multi-Cap Opportunity Portfolio, Tax-Managed Small-Cap Growth Portfolio, Tax- Managed Small-Cap Value Portfolio and Tax-Managed Value Portfolio dated April 23, 2007 filed as Exhibit (q)(23) to Post-Effective Amendment No. 125 filed April 30, 2007 (Accession No. 0000940394-07-000470) and incorporated herein by reference. (24) Power of Attorney for Dividend Income Portfolio, International Equity Portfolio, Tax-Managed Growth Portfolio, Tax-Managed International Equity Portfolio, Tax-Managed Multi-Cap Opportunity Portfolio, Tax-Managed Small-Cap Growth Portfolio and Tax-Managed Value Portfolio dated April 23, 2007 filed as Exhibit (q)(24) to Post-Effective Amendment No. 125 filed April 30, 2007 (Accession No. 0000940394-07-000470) and incorporated herein by reference. (25) Power of Attorney for Cash Management Portfolio, International Equity Portfolio and Tax-Managed International Equity Portfolio dated April 23, 2007 filed as Exhibit (q)(25) to Post-Effective Amendment No. 125 filed April 30, 2007 (Accession No. 0000940394-07-000470) and incorporated herein by reference. (26) Power of Attorney for Dividend Income Portfolio, Tax-Managed Growth Portfolio, Tax-Managed Mid- Cap Core Portfolio, Tax-Managed Small-Cap Growth Portfolio and Tax-Managed Small-Cap Value Portfolio dated April 23, 2007 filed as Exhibit (q)(26) to Post-Effective Amendment No. 125 filed April 30, 2007 (Accession No. 0000940394-07-000470) and incorporated herein by reference. (27) Power of Attorney for Cash Management Portfolio and Investment Grade Income Portfolio dated April 23, 2007 filed as Exhibit (q)(27) to Post-Effective Amendment No. 125 filed April 30, 2007 (Accession No. 0000940394-07-000470) and incorporated herein by reference. (28) Power of Attorney for Senior Debt Portfolio dated August 6, 2007 filed as Exhibit (q)(28) to Post- Effective Amendment No. 128 filed August 10, 2007 (Accession No. 0000940394-07-000956) and incorporated herein by reference. (29) Power of Attorney for Eaton Vance Mutual Funds Trust dated November 1, 2007 filed as Exhibit (q)(29) to Post-Effective Amendment No. 131 filed November 26, 2007 (Accession No. 0000940394-07-002010) and incorporated herein by reference. C-8 (30) Power of Attorney for Eaton Vance Mutual Funds Trust dated November 12, 2007 filed as Exhibit (q)(30) to Post-Effective Amendment No. 131 filed November 26, 2007 (Accession No. 0000940394-07-002010) and incorporated herein by reference. (31) Power of Attorney for Eaton Vance Mutual Funds Trust dated January 1, 2008 filed as Exhibit (q)(31) to Post-Effective Amendment No. 133 filed February 27, 2008 (Accession No. 0000940394-08-000137) and incorporated herein by reference. (32) Power of Attorney for Boston Income Portfolio, Cash Management Portfolio, Dividend Income Portfolio, Emerging Markets Income Portfolio, Emerging Markets Portfolio, Floating Rate Portfolio, Global Macro Portfolio, Government Obligations Portfolio, High Income Portfolio, International Equity Portfolio, International Income Portfolio, Investment Grade Income Portfolio, Investment Portfolio, Senior Debt Portfolio, Tax-Managed Growth Portfolio, Tax-Managed International Equity Portfolio, Tax-Managed Mid-Cap Core Portfolio, Tax-Managed Multi-Cap Growth Portfolio, Tax- Managed Small-Cap Growth Portfolio, Tax-Managed Small-Cap Value Portfolio and Tax-Managed Value Portfolio dated January 1, 2008 filed as Exhibit (q)(32) to Post-Effective Amendment No. 133 filed February 27, 2008 (Accession No. 0000940394-08-000137) and incorporated herein by reference. (33) Power of Attorney for Eaton Vance Mutual Funds Trust dated November 17, 2008 and filed as Exhibit (q)(33) to Post-Effective Amendment No. 137 filed December 18, 2008 (Accession No. 0000940394-08-001573) and incorporated herein by reference. (34) Power of Attorney for Boston Income Portfolio, Cash Management Portfolio, Dividend Income Portfolio, Emerging Markets Local Income Portfolio, Emerging Markets Portfolio, Floating Rate Portfolio, Global Macro Portfolio, Government Obligations Portfolio, High Income Opportunities Portfolio, International Equity Portfolio, International Income Portfolio, Investment Grade Income Portfolio, Investment Portfolio, Senior Debt Portfolio, Tax-Managed Growth Portfolio, Tax-Managed International Equity Portfolio, Tax-Managed Mid-Cap Core Portfolio, Tax-Managed Multi-Cap Growth Portfolio, Tax-Managed Small-Cap Growth Portfolio, Tax-Managed Small-Cap Value Portfolio and Tax-Managed Value Portfolio dated November 17, 2008 filed as Exhibit (q)(34) to Post-Effective Amendment No. 137 filed December 18, 2008 (Accession No. 0000940394-08-001573) and incorporated herein by reference. (35) Power of Attorney for Multi-Sector Portfolio dated April 27, 2009 filed as Exhibit (q)(35) to Post- Effective Amendment No. 144 filed June 30, 2009 (Accession No. 0000940394-09-000528) and incorporated herein by reference. (36) Power of Attorney for Build America Bond Portfolio dated October 19, 2009 filed as Exhibit (q)(36) to Post-Effective Amendment No. 148 filed November 17, 2009 (Accession No. 0000940394-09- 000877) and incorporated herein by reference. (37) Power of Attorney for Global Opportunities Portfolio dated October 19, 2009 filed as Exhibit (q)(37) to Post-Effective Amendment No. 151 filed December 31, 2009 (Accession No. 0000940394-09- 001116) and incorporated herein by reference. Item 29. Persons Controlled by or Under Common Control Not applicable Item 30. Indemnification Article IV of the Registrants Declaration of Trust permits Trustee and officer indemnification by By-Law, contract and vote. Article XI of the By-Laws contains indemnification provisions. Registrants Trustees and officers are insured under a standard mutual fund errors and omissions insurance policy covering loss incurred by reason of negligent errors and omissions committed in their capacities as such. The distribution agreement of the Registrant also provides for reciprocal indemnity of the principal underwriter, on the one hand, and the Trustees and officers, on the other. C-9 Item 31. Business and other Connections of Investment Advisers Reference is made to: (i) the information set forth under the caption Management and Organization in the Statement of Additional Information; (ii) the Eaton Vance Corp. Form 10-K filed under the Securities Exchange Act of 1934 (File No. 1-8100); and (iii) the Form ADV of Eaton Vance Management (File No. 801-15930), Boston Management and Research (File No. 801-43127), Atlanta Capital Management Company, LLC (File No. 801-52179), Fox Asset Management, LLC (File No. 801-26379), Parametric Portfolio Associates LLC (File No. 801-60485) and Eagle Global Advisors L.L.C. (File No. 801-53294) filed with the Commission, all of which are incorporated herein by reference. Item 32. Principal Underwriters (a) Registrants principal underwriter, Eaton Vance Distributors, Inc., a wholly-owned subsidiary of Eaton Vance Corp., is the principal underwriter for each of the registered investment companies named below: Eaton Vance Growth Trust Eaton Vance Mutual Funds Trust Eaton Vance Investment Trust Eaton Vance Series Trust II Eaton Vance Managed Income Term Trust Eaton Vance Special Investment Trust Eaton Vance Municipals Trust Eaton Vance Variable Trust Eaton Vance Municipals Trust II (b) (1) (2) (3) Name and Principal Positions and Offices Positions and Offices Business Address* with Principal Underwriter with Registrant Julie Andrade Vice President None Michelle Baran Vice President None Ira Baron Vice President None Jeffrey P. Beale Vice President None Matthew Bennett Vice President None Brian Blair Vice President None Stephanie H. Brady Vice President None Timothy Breer Vice President None Mark Burkhard Vice President None Peter Campagna Vice President None Eric Caplinger Vice President None Tiffany Cayarga Vice President None Randy Clark Vice President None Michael Collins Vice President None Daniel C. Cataldo Vice President and Treasurer None Eric Cooper Vice President None Patrick Cosgrove Vice President None Peter Crowley Vice President None Rob Curtis Vice President None Russell E. Curtis Vice President and Chief Operations Officer None Kevin Darrow Vice President None Drew Devereaux Vice President None Derek Devine Vice President None Todd Dickinson Vice President None John Dolan Vice President None Brian Dunkley Vice President None James Durocher Senior Vice President None Margaret Egan Vice President None Robert Ellerbeck Vice President None Daniel Ethier Vice President None C-10 Troy Evans Vice President None Lawrence L. Fahey Vice President None Thomas E. Faust Jr. Director Trustee and President Daniel Flynn Vice President None James Foley Vice President None J. Timothy Ford Vice President None Kathleen Fryer Vice President None Jonathan Futterman Vice President None Anne Marie Gallagher Vice President None William M. Gillen Senior Vice President None Hugh S. Gilmartin Vice President None David Gordon Vice President None Linda Grasso Vice President None John Greenway Vice President None Jorge Gutierrez Vice President None Peter Hartman Vice President None Richard Hein Vice President None Joseph Hernandez Vice President None Perry D. Hooker Vice President None Christian Howe Vice President None Thomas Hughes Vice President None Jonathan Isaac Vice President None Elizabeth Johnson Vice President None Lisa M. Jones Vice President None Paul F. Jones Vice President None Steve Jones Vice President None Sean Kelly Senior Vice President None William Kennedy Vice President None Kathleen Krivelow Vice President None Russell Kubie Vice President None Paul Leonardo Vice President None David Lefcourt Vice President None Lauren Loehning Vice President None John Loy Vice President None Coleen Lynch Vice President None John Macejka Vice President None Michael Maguire Vice President None Christopher Marek Vice President None Frederick S. Marius Vice President, Secretary, Clerk and Chief Legal Officer None Geoff Marshall Vice President None Christopher Mason Vice President None Judy Snow May Vice President None Daniel McCarthy Vice President None Don McCaughey Vice President None Andy McClelland Vice President None Dave McDonald Vice President None Tim McEwen Vice President None Jac McLean Senior Vice President None David Michaud Vice President None Mark Milan Vice President None Don Murphy Vice President None James A. Naughton Vice President None C-11 Matthew Navins Vice President None Mark D. Nelson Vice President None Scott Nelson Vice President None Linda D. Newkirk Vice President None Paul Nicely Vice President None Paul Nobile Senior Vice President and Chief Marketing Officer None Andrew Ogren Vice President None Stephen OLoughlin Vice President None Philip Pace Vice President None Shannon McHugh Price Vice President None James Putman Vice President None James Queen Vice President None Christopher Remington Vice President None David Richman Vice President None Stuart Shaw Vice President None Michael Shea Vice President None Alan Simeon Vice President None Randy Skarda Vice President None Kerry Smith Vice President None Jamie Smoller Vice President None Bill Squadroni Vice President None David Stokkink Vice President None Mike Sullivan Vice President None Frank Sweeney Vice President None Gigi Szekely Vice President and Chief Compliance Officer None Brian Taranto Vice President and Chief Administrative Officer None Wayne Taylor Vice President None Stefan Thielen Vice President None Michael Tordone Vice President None John M. Trotsky Vice President None Randolph Verzillo Vice President None Greg Walsh Vice President None Stan Weiland Vice President None Robert J. Whelan Vice President and Director None Greg Whitehead Vice President None Steve Widder Vice President None Matthew J. Witkos President, Chief Executive Officer and Director None Joseph Yasinski Vice President None Trey Young Vice President None Gregor Yuska Vice President None * Address is Two International Place, Boston, MA (c) Not applicable C-12 Item 33. Location of Accounts and Records All applicable accounts, books and documents required to be maintained by the Registrant by Section 31(a) of the Investment Company Act of 1940 and the Rules promulgated thereunder are in the possession and custody of the Registrants custodian, State Street Bank and Trust Company, 200 Clarendon Street, 16th Floor, Mail Code ADM27, Boston, MA 02116, and its transfer agent, PNC Global Investment Servicing (U.S.) Inc., 4400 Computer Drive, Westborough, MA 01581-5120, with the exception of certain corporate documents and portfolio trading documents which are in the possession and custody of the administrator and investment adviser or sub-adviser. Registrant is informed that all applicable accounts, books and documents required to be maintained by registered investment advisers are in the custody and possession of the relevant investment adviser or sub-adviser. Item 34. Management Services Not applicable Item 35. Undertakings None C-13 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this Amendment to the Registration Statement pursuant to Rule 485(b) under the Securities Act of 1933 and has duly caused this Amendment to its Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized in the City of Boston, and the Commonwealth of Massachusetts, on March 31, 2010. EATON VANCE MUTUAL FUNDS TRUST By: /s/ T homas E. Faust Jr. Thomas E. Faust Jr., President Pursuant to the requirements of the Securities Act of 1933, this Post-Effective Amendment to the Registration Statement has been signed below by the following persons in the capacities indicated on March 31, 2010. Signature Title /s/ Thomas E. Faust Jr. Trustee and President (Chief Executive Officer) Thomas E. Faust Jr. /s/ Barbara E. Campbell Treasurer (Principal Financial and Accounting Officer) Barbara E. Campbell Benjamin C. Esty* Trustee Benjamin C. Esty Allen R. Freedman* Trustee Allen R. Freedman William H. Park* Trustee William H. Park Ronald A. Pearlman* Trustee Ronald A. Pearlman Helen Frame Peters* Trustee Helen Frame Peters Heidi L. Steiger* Trustee Heidi L. Steiger Lynn A. Stout* Trustee Lynn A. Stout Ralph F. Verni* Trustee Ralph F. Verni *By: /s/ Maureen A. Gemma Maureen A. Gemma (As attorney-in-fact) C-14 SIGNATURES Global Macro Portfolio has duly caused this Amendment to the Registration Statement on Form N-1A of Eaton Vance Mutual Funds Trust (File No. 02-90946) to be signed on its behalf by the undersigned, thereunto duly authorized in the City of Boston and the Commonwealth of Massachusetts on March 31, 2010. GLOBAL MACRO PORTFOLIO By: /s/ Mark S. Venezia Mark S. Venezia, President This Amendment to the Registration Statement on Form N-1A of Eaton Vance Mutual Funds Trust (File No. 02-90946) has been signed below by the following persons in the capacities indicated on March 31, 2010. Signature Title /s/ Mark S. Venezia President (Chief Executive Officer) Mark S. Venezia /s/ Barbara E. Campbell Treasurer (Principal Financial and Accounting Officer) Barbara E. Campbell Benjamin C. Esty* Trustee Benjamin C. Esty Thomas E. Faust Jr.* Trustee Thomas E. Faust Jr. Allen R. Freedman* Trustee Allen R. Freedman William H. Park* Trustee William H. Park Ronald A. Pearlman* Trustee Ronald A. Pearlman Helen Frame Peters* Trustee Helen Frame Peters Heidi L. Steiger* Trustee Heidi L. Steiger Lynn A. Stout* Trustee Lynn A. Stout Ralph F. Verni* Trustee Ralph F. Verni *By: /s/ Maureen A. Gemma Maureen A. Gemma (As attorney-in-fact) C-15 EXHIBIT INDEX The following exhibits are filed as part of this amendment to the Registration Statement pursuant to Rule 483 of Regulation C. Exhibit No. Description (a) (5) Amended and Restated Establishment and Designation of Series of Shares of Beneficial Interest without Par Value as amended and restated effective March 15, 2010 (i) Opinion of Internal Counsel dated March 31, 2010 (j) Consent of Independent Registered Public Accounting Firm for Eaton Vance Global Macro Absolute Return Fund dated March 31, 2010 (m) (9) (b) Schedule A to Class R Distribution Plan C-16
